              Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 1 of 10




 1
     CRETA LAW FIRM, PLLC
     12725 W. Indian School Road
 2
     Suite E-101
     Avondale, AZ 85392-9525
 3
     602-288-8610
 4
     602-324-7172 (fax)

 5
     Sandra J. Creta, AZ Bar No. 018434
     (sandra.creta@cretalaw.com)
 6
     Attorney for Plaintiff Ava Rose, M.D.

 7
                           IN THE UNITED STATES DISTRICT COURT

 8
                                    DISTRICT OF ARIZONA

 9
                                                      Case No. _______________________
10     Ava Rose, M.D.,
                   Plaintiff,                      COMPLAINT FOR DAMAGES
11

                     vs.                                 1. SEX DISCRIMINATION,
12
                                                            TITLE VII CIVIL RIGHTS
13     Dignity Health, a California                         ACT
       Corporation, and Does I through X,                2. LIBEL PER SE
14
       Inclusive,                                        3. TORTIOUS INTERFERENCE
15                                                          WITH CONTRACT
                     Defendants                          4. TORTIOUS INTERFERENCE
16
                                                            WITH PROSPECTIVE
17                                                          ECONOMIC ADVANTAGE
18
                                                   DEMAND FOR JURY TRIAL
19

20

21          Plaintiff Ava Rose, MD alleges:

22                                             Parties
23       1. At all times relevant herein Plaintiff Ava Rose, MD (hereinafter “Plaintiff” or
24   “Dr. Rose”), was and is a resident of Scottsdale, Arizona. She is a forty (40) year-old
25   transgender woman.
26

27

28
                                                  1
                                  COMPLAINT FOR DAMAGES
              Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 2 of 10




 1       2. Plaintiff legally changed her name to Ava Rose on December 13, 2018. Until
 2   December 18, 2018, Plaintiff’s medical license reflected her former name, which was
 3   David Rosenblum, M.D.
 4
         3. At all times relevant herein Defendant Dignity Health owned and operated Mercy
 5
     Gilbert Medical Center in Gilbert, Arizona. Dignity Health (hereinafter “Defendant” or
 6
     “Dignity”) is a not-for-profit corporation organized and existing under the laws of the State
 7
     of California with its principal office in San Francisco, California.
 8
         4. At all times relevant to the matters alleged herein, Doe Defendants I through X
 9
     were employees, agents or partners of Dignity. Plaintiff is ignorant of the true names and
10
     capacities of the Defendants sued herein as Does I through X, inclusive, and therefore sues
11
     these Defendants by such fictitious names. Plaintiff will pray leave of this Court to amend
12
     this complaint to allege the true names and capacities of these defendants when ascertained.
13
         5. Plaintiff is informed and believes and therefore alleges that each of the Defendants
14

15
     herein was, at all times relevant to this action, the agent, employee or partner or joint

16   venturer with one or more of the other Defendants and was acting within the course, cause

17   and scope of that relationship. Plaintiff is further informed and believes, and thereon alleges
18   that each of the Defendants herein gave consent to, ratified and authorized the acts alleged
19   herein to have been committed by one or more of the other Defendants.
20                                       Jurisdiction and Venue
21       6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 29 U.S.C.
22   § 201, et seq. because this action arises under the Constitution and laws of the United States
23
     of America.
24
         7. Jurisdiction is proper because Plaintiff alleges a violation of Title VII of the Civil
25
     Rights Act of 1964. Thus, there is a federal question.
26
         8. Jurisdiction is also proper pursuant to 28 U.S.C § 1332, because there is diversity
27
     of citizenship between the parties and the amount in controversy exceeds $75,000.
28
                                                    2
                                   COMPLAINT FOR DAMAGES
               Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 3 of 10




 1       9. This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant
 2   to 28 U.S.C. § 1367(a) because the state law claims are so related to claims in the action
 3   within such original jurisdiction that they form part of the same case or controversy.
 4
         10.       Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) because the acts of
 5
     which the Plaintiff complains occurred in Arizona. Plaintiff is an Arizona resident and
 6
     Defendant Dignity maintains a significant business presence within the District.
 7
                                          Factual Allegations
 8
         11.       Plaintiff is a medical doctor licensed to practice medicine in the State of
 9
     Arizona. She was hired by Dignity to work at Mercy Gilbert in May 2018. She was hired
10
     through the medical group Pioneer Hospitalists, LLC.
11
         12.       Plaintiff is a 2003 graduate of Eastern Michigan University and a 2011
12
     graduate of St. Matthews Medical University.
13
         13.       Plaintiff is a transgender woman who had gender affirming surgery on
14

15
     November 30, 2018 and had her name legally changed to reflect her gender identity on

16   December 13, 2018.

17       14.       Plaintiff informed Dignity that she was transgender on November 2, 2018.
18       15.       On or about December 15, 2018, Plaintiff returned from her medical leave to
19   her position as a hospitalist physician at Mercy Gilbert.
20       16.       At that time, she was sexually harassed by two male nurses in full view and
21   hearing of other employees. She was subjected to sexual comments including but not
22   limited to: being asked what size breast implants she had; if the surgical incision site was
23
     below her nipples or in her armpits and what name individuals should now call her. All of
24
     these comments were unwelcome, and Plaintiff let the offending individuals know that but
25
     the comments continued nonetheless.
26
         17.       As a result of the hostility Plaintiff withdrew from the situation.
27

28
                                                   3
                                  COMPLAINT FOR DAMAGES
               Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 4 of 10




 1       18.       Later that day, December 15, 2018, those who had harassed her falsely
 2   accused Plaintiff of being under the influence of drugs and based on that report she was
 3   sent home by hospital management. She explained that the accusations were false and said
 4
     she believed there were other circumstances and was not permitted to explain further.
 5
         19.       On or about December 18, 2018, Plaintiff returned back to work at Mercy
 6
     Gilbert. She met with the Mercy Gilbert Chief Medical Officer, Yagnesh Patel, and another
 7
     physician, whom she did not know.
 8
         20.       Plaintiff explained that she was not under the influence, that the allegations
 9
     were false and complained of sexual harassment. Dr. Patel told Plaintiff, in front of the
10
     other physician, “Well we’re just not going to look into that,” and refused to investigate
11
     her complaint of sexual harassment.
12
         21.       Dr. Patel further informed Plaintiff that based upon his investigation of her
13
     behavior, he would be filing charges against her with the Arizona Medical Board for
14

15
     improper discharge of a patient and providing an improper dosage of medication to another

16   patient, as well as for being allegedly under the influence of drugs. He then sent Plaintiff

17   home on an indefinite suspension.
18       22.       Within approximately an hour of Plaintiff’s report of sexual harassment to
19   Dr. Patel, he filed charges against her with the Arizona Medical Board. Dr. Patel’s charges
20   were filed against David Rosenblum, M.D., which was the name on Plaintiff’s license on
21   the date of the alleged misconduct.
22       23.       These charges were knowingly and demonstrably false and made in bad faith.
23
         24.       As a result of these charges Plaintiff’s medical license was suspended by
24
     the Arizona Medical Board and she had to agree to go to a Drug Rehabilitation program
25
     at her own expense as a condition of having her license suspension lifted.
26
         25.       The Alcohol Rehabilitation Center Director determined that Plaintiff
27
     had not been impaired on December 15, 2018.
28
                                                  4
                                  COMPLAINT FOR DAMAGES
               Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 5 of 10




 1       26.       In April 2019, after an extensive evaluation that supported Plaintiff’s
 2   contention that she had not used illicit drugs on the job, the Arizona Medical Board
 3   authorized Plaintiff to return to work and restored her medical license. Plaintiff
 4
     requested that she be allowed to resume her duties at Mercy Gilbert.
 5
         27.       Even though her hospital privileges were restored, Plaintiff was never again
 6
     scheduled to work at Mercy Gilbert or any other Dignity medical facility despite repeated
 7
     requests by the Plaintiff to return to the schedule.
 8
         28.       This failure to return Plaintiff to the schedule was primarily orchestrated by
 9
     Dr. Yagnesh Patel who was a Mercy Gilbert Officer.
10
         29.       As a result of the actions of Dignity in suspending Plaintiff on a pretext and
11
     without cause and refusing to allow her to return to the work schedule, Plaintiff has already
12
     suffered economic damage in excess of $900,000 and significant emotional distress and
13
     such damages are continuing.
14

15
         30.       Dignity’s actions discriminated against Plaintiff on the basis of her sex,

16   female, and for her failure to conform to sexual stereotypes in violation of Title VII of the

17   Civil Rights Act of 1964 as amended.
18                                     Administrative Action
19       31.       Plaintiff filed an administrative complaint with the United States Equal
20   Employment Opportunity Commission in a timely fashion. A copy of the Charge is
21   attached as Exhibit “A”.
22       32.       Plaintiff received the Right to Sue by letter dated February 2, 2021 a copy of
23
     which is attached as Exhibit “B”.
24

25

26

27

28
                                                    5
                                   COMPLAINT FOR DAMAGES
               Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 6 of 10




 1                                  FIRST CAUSE OF ACTION
 2                          (Sex/Gender Discrimination in Violation of
 3                             Civil Rights Act of 1964 as Amended)
 4

 5
         33.       Plaintiff hereby realleges and incorporates by reference herein as if fully set

 6
     forth paragraphs 1 through 32 above.

 7       34.       Dignity discriminated against Plaintiff because of her sex, transgender status

 8   and for her failure to conform to sex-stereotypes in violation of Title VII of the Civil Rights
 9   Act of 1964 as amended. All of Dignity’s actions toward Plaintiff were a pretext for
10   discrimination.
11       35.       As a result of the actions of Dignity, Plaintiff has suffered economic damage
12   and emotional distress and such damages are continuing.
13       36.       Dignity’s actions were intentional, malicious, and fraudulent and warrant
14
     the award of punitive damages against Dignity consistent with its financial condition.
15
                                  SECOND CAUSE OF ACTION
16
                                            (Libel Per Se)
17
         37.       Plaintiff hereby realleges and incorporates by reference as if fully set forth
18
     herein paragraphs 1 through 36 of this Complaint.
19
         38.       Dignity through its Chief Medical Officer told the Arizona Medical Board
20
     that Plaintiff had improperly discharged a patient from Mercy Gilbert Medical Center.
21
         39.       Dignity, through Dr. Patel, also accused Plaintiff of giving an unsafe dosage
22
     of insulin to a patient. The medication was not prescribed by Plaintiff—it was prescribed
23

24
     by an endocrinologist.

25
         40.       These statements were knowingly and demonstrably false at the time they

26   were made by Dr. Yagnesh Patel, the Chief Medical Officer of Mercy Gilbert Medical

27   Center.
28
                                                   6
                                   COMPLAINT FOR DAMAGES
               Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 7 of 10




 1       41.       Dr. Patel’s statements were made in bad faith. In addition, Dr. Patel alleged
 2   that Plaintiff was under the influence of drugs on December 15, 2018 which was also a
 3   knowingly false statement made in bad faith.
 4
         42.       These statements constituted libel per se because they impacted Plaintiff’s
 5
     reputation in her chosen profession, medicine.
 6
         43.       These statements were made as part of an effort to discriminate against the
 7
     Plaintiff because of her transgender status and to justify her termination as a physician at
 8
     Mercy Gilbert Medical Center.
 9
         44.       As a result of these statements Plaintiff has suffered economic damages,
10
     emotional distress and reputational damage and such damages are continuing.
11
         45.       The actions of Dignity were fraudulent, malicious and intentional and
12
     warrant the award of punitive damages to the Plaintiff against Dignity consistent with its
13
     financial condition.
14

15
                                   THIRD CAUSE OF ACTION

16                             (Tortious Interference with Contract)

17       46.       Plaintiff hereby realleges and incorporates by reference herein as if fully set
18   forth in paragraphs 1 through 45 of this Complaint.
19       47.       Plaintiff had a contract with Pioneer Hospitalists, LLC (“Pioneer”) to provide
20   services as a hospitalist to serve in that capacity at hospitals with whom the group had an
21   arrangement. One of these hospitals was Mercy Gilbert Medical Center.
22       48.       Dr. Yagnesh Patel as the Chief Medical Officer of Mercy Gilbert was aware
23
     of Plaintiff’s contract with Pioneer.
24
         49.       The publishing of knowingly false and libelous statements to the Arizona
25
     Medical Board in bad faith was improper and resulted in the suspension of Plaintiff’s
26
     Arizona Medical License thus preventing Plaintiff from performing her hospitalist’s duties
27
     under the contract with Pioneer Hospitalists.
28
                                                     7
                                   COMPLAINT FOR DAMAGES
                 Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 8 of 10




 1       50.         Dr. Yagnesh Patel intended to disrupt the performance of Plaintiff’s contract
 2   with Pioneer Hospitalists, LLC or knew that disruption of performance was certain or
 3   substantially certain to occur.
 4
         51.         Plaintiff suffered harm in the form of the suspension of her medical license
 5
     and the loss of income from her contract with Pioneer Hospitalists, LLC and emotional
 6
     distress.
 7
         52.         Dignity’s conduct was a substantial factor in causing Plaintiff’s harm.
 8
         53.         Dignity’s actions were willful, fraudulent, malicious and in bad faith and
 9
     warrant the award of punitive damages against Dignity in light of Dignity’s financial
10
     condition.
11
                                   FOURTH CAUSE OF ACTION
12
                  (Intentional Interference with Prospective Economic Relations)
13
         54.         Plaintiff hereby realleges and incorporates by reference herein as if fully set
14

15
     forth Paragraph 1 through 53 of this Complaint.

16       55.           Plaintiff and Pioneer Hospitalists were in an economic relationship from

17   which Plaintiff benefitted. This economic relationship and the economic benefit to Plaintiff
18   would have continued but for the actions of Dignity and its officers and agents.
19       56.         Dr. Yagnesh Patel of Dignity knew of that relationship.
20       57.         Dr. Patel engaged in the publication of libelous knowingly false statements
21   to the Arizona Medical Board in bad faith.
22       58.         By engaging in this improper conduct, Dr. Patel of Dignity intended to
23
     disrupt this relationship or knew that the disruption of the relationship was certain or
24
     substantially certain to occur.
25
         59.         The relationship between Plaintiff and Pioneer Hospitalists, LLC was
26
     disrupted.
27

28
                                                    8
                                    COMPLAINT FOR DAMAGES
               Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 9 of 10




 1       60.       Plaintiff suffered harm in the form of lost income, reputational damage and
 2   emotional distress.
 3       61.       The conduct of Dr. Patel of Dignity was a substantial factor in causing
 4
     Plaintiff’s harm.
 5
         62.       Dignity’s actions were willful, fraudulent, malicious and in bad faith and
 6
     warrant the award of punitive damages against Dignity in light of Dignity’s financial
 7
     condition.
 8
                                                PRAYER
 9
            Wherefore Plaintiff requests judgment against Defendants and each of them as
10
        follows:
11
                   A. For economic damages according to proof;
12
                   B.      For reputational damages;
13
                   C.      For emotional distress damages;
14

15
                   D.      For Punitive damages;

16                 E.      For attorney fees as authorized by statute or case law; and

17                 F.      For such other relief as the Court deems just and proper.
18                                          JURY DEMAND
19
            Plaintiffs hereby demand a jury trial on all issues so triable.
20
            DATED this 3rd day of May, 2021.
21

22                                              CRETA LAW FIRM, PLLC
23                                              /s/Sandra J. Creta________________________
24                                              Sandra J. Creta
                                                12725 W. Indian School Road
25                                              Suite E-101
26
                                                Avondale, Arizona 85392-9525
                                                Attorney for Ava Rose, M.D.
27

28
                                                   9
                                   COMPLAINT FOR DAMAGES
             Case 2:21-cv-00775-MTL Document 1 Filed 05/03/21 Page 10 of 10




 1                                 CERTIFICATE OF SERVICE
 2   I hereby certify that on the 3rd day of May, 2021, I electronically filed the attached
     Complaint with the Clerk's office using the CM/ECF System for filing.
 3

 4
     s/Sandra J. Creta
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  10
                                  COMPLAINT FOR DAMAGES
